— Judgment, Supreme Court, New York County (Howard Bell, J.), rendered on November 14, 1983, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that, apart from a challenge to the validity of the plea — which appellant has failed to authorize — there are no nonfrivolous points which *467could be raised on this appeal. Concur — Kupferman, J. P., Sullivan, Lynch, Rosenberger and Ellerin, JJ.